Exhibit 4 Directors and Executive Officers of Kardan Israel as of July 28, 2011 The name, position, principal occupation, business address and citizenship of each director and executive officer is set forth below. Name (Citizenship) Position Principal Occupation Business Address Yosef Grunfeld (Israel) Chairman of the Board Chairman of the Board and director of various companies within the Kardan Group c/o Kardan Israel Ltd. 154 Menachem Begin Street Tel Aviv 64921, Israel Eytan Piotr Rechter (Israel) Director and Chief Executive Officer Chief Executive Officer and director of various companies within the Kardan Group c/o Kardan Israel Ltd. 154 Menachem Begin Street Tel Aviv 64921, Israel Avihu Ben Nun (Israel) Director Project management and director of various companies. c/o Kardan Israel Ltd. 154 Menachem Begin Street Tel Aviv 64921, Israel Amnon Yosef Lipkin-Shahak (Israel) Director Chairman of Water Planning for Israel Ltd. c/o Kardan Israel Ltd. 154 Menachem Begin Street Tel Aviv 64921, Israel Chaviva Rubinstein (Israel) Director Lawyer c/o Kardan Israel Ltd. 154 Menachem Begin Street Tel Aviv 64921, Israel Yitzhak Grossman (Israel) Director Chief Executive Officer of Afifit Investments Ltd. and Safe Holdings Ltd. c/o Kardan Israel Ltd. 154 Menachem Begin Street Tel Aviv 64921, Israel Gideon Derman (Israel) Director Director Kardan Israel c/o Kardan Israel Ltd. 154 Menachem Begin Street Tel Aviv 64921, Israel Alain Ickovics (Israel and Belgium) Director Chairman of the Management Boardof Kardan N.V. and Managing Director and Supervisory Director of various companies within the Kardan Group c/o Kardan Israel Ltd. 154 Menachem Begin Street Tel Aviv 64921, Israel Yehoshua Neeman (Israel) Director Lawyer c/o Kardan Israel Ltd. 154 Menachem Begin Street Tel Aviv 64921, Israel Alon Shlomo Wulkan (Israel) Vice President and Economic Advisor Deputy CEOand Economic Advisor c/o Kardan Israel Ltd. 154 Menachem Begin Street Tel Aviv 64921, Israel Asher Elmoznino (Israel) Chief Financial Officer Chief Financial Officer c/o Kardan Israel Ltd. 154 Menachem Begin Street Tel Aviv 64921, Israel Amit Avieli (Israel) Controller Controller c/o Kardan Israel Ltd. 154 Menachem Begin Street Tel Aviv 64921, Israel Ayelet Nechama Weller (Israel) Vice President, General Counsel and Corporate Secretary Vice President, General Counsel and Corporate Secretary c/o Kardan Israel Ltd. 154 Menachem Begin Street Tel Aviv 64921, Israel
